Name: Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle
 Type: Directive
 Subject Matter: information technology and data processing;  agricultural policy;  means of agricultural production;  health;  agricultural activity
 Date Published: 1977-06-13

 Avis juridique important|31977L0391Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle Official Journal L 145 , 13/06/1977 P. 0044 - 0047 Finnish special edition: Chapter 3 Volume 8 P. 0244 Greek special edition: Chapter 03 Volume 18 P. 0144 Swedish special edition: Chapter 3 Volume 8 P. 0244 Spanish special edition: Chapter 03 Volume 12 P. 0195 Portuguese special edition Chapter 03 Volume 12 P. 0195 COUNCIL DIRECTIVE of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (77/391/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas one of the tasks of the Community in the veterinary field is to improve the state of health of livestock, and thus to make stock-breeding more profitable, while also protecting man against certain diseases which are communicable to him; Whereas such measures must contribute to the abolition of barriers to trade in fresh meat or live animals between Member States, which are due to differences in health situations; Whereas Community initiatives to this effect must initially concentrate on certain diseases against which immediate action is possible ; whereas this is true of brucellosis, tuberculosis and leucosis; Whereas in so far as the proposed measures are intended to achieve the objectives set out in Article 39 (1) (a) of the Treaty they shall constitute common measures within the meaning of Article 6 (1) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3); Whereas, in as much as the Community contributes to the financing of the common measures, it must be in a position to ascertain that the provisions adopted by Member States for the implementation of those measures will contribute towards achievement of the objectives thereof ; whereas, to this end, provision should be made for a procedure establishing close cooperation between Member States and the Commission within the Standing Veterinary Committee, set up by Decision 68/361/EEC (4), HAS ADOPTED THIS DIRECTIVE: Article 1 The purpose of this Directive is to improve the state of health of cattle in the Community by means of Community action to accelerate or intensify the eradication of brucellosis and tuberculosis and to eradicate leucosis. CHAPTER 1 Technical provisions relating to brucellosis, tuberculosis and leucosis Article 2 1. For the purpose of this Directive, Member States in which the cattle population is infected by bovine brucellosis shall draw up plans for accelerating the eradication of this disease in their national territories, under the conditions laid down in paragraphs 2 and 3. 2. (a) The plans for accelerating the eradication of bovine brucellosis shall be so devised that on their completion herds are classed as "officially brucellosis-free", in accordance with Community provisions in this field, and in particular Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (5), as last amended by Directive 75/379/EEC (6). (1)OJ No C 6, 10.1.1977, p. 13. (2)OJ No C 56, 7.3.1977, p. 28. (3)OJ No L 94, 28.4.1970, p. 13. (4)OJ No L 255, 28.10.1968, p. 23. (5)OJ No 121, 29.7.1964, p. 1977/64. (6)OJ No L 172, 3.7.1975, p. 17. (b) The plan must list the measures to be taken to accelerate and intensify the eradication of bovine brucellosis and must specify the measures to combat and prevent this disease. 3. The Member States shall report to the Commission: (a) the percentage and total number of herds subject to control measures, and of herds with confirmed bovine brucellosis; (b) the total numbers: - of animals subject to control measures, - of animals with suspected brucellosis or considered to be infected, - of infected animals, - of animals slaughtered; (c) the scheduled duration of the initial eradication programmes and of the accelerated plans; (d) the method applied for checking on the effective application of the accelerated plans; (e) the national budgetary allocation for the eradication of bovine brucellosis and the breakdown by items of these allocations. The information referred to under (a), (b) and (e) shall be provided for the three years preceding the application of the acceleration measures, and annually thereafter. 4. Member States with bovine brucellosis-free cattle populations shall inform the Commission of all the measures taken to prevent the resurgence of this disease. Article 3 1. For the purposes of this Directive, Member States in which the cattle populations are infected with bovine tuberculosis shall draw up plans for accelerating the eradication of this disease in their national territories, under the conditions laid down in paragraphs 2 and 3. 2. (a) The plans for accelerating the eradication of bovine tuberculosis shall be so devised that on their completion herds are classed as "officially tuberculosis-free", in accordance with Community provisions in this field and Directive 64/432/EEC in particular. (b) The plans must list the measures to be taken to accelerate, intensify or carry through the eradication of bovine tuberculosis and must specify the measures to combat and prevent this disease. 3. The Member States shall report to the Commission: (a) the percentages and total numbers of herds subject to control measures, and of herds with confirmed bovine tuberculosis; (b) the total numbers: - of animals subject to control measures, - of animals with suspected tuberculosis or considered to be infected, - of infected animals, - of animals slaughtered; (c) the scheduled duration of the initial eradication programmes and of the accelerated plans; (d) the methods applied for checking on the effective application of the accelerated plans; (e) the national budgetary allocations for the eradication of bovine tuberculosis and the breakdown by items of these allocations. The information referred to under (a), (b) and (e), shall be provided for the three years preceding the application of the acceleration measures, and annually thereafter. 4. Member States with bovine tuberculosis-free cattle populations shall inform the Commission of all the measures taken to prevent the resurgence of this disease. Article 4 For the purposes of this Directive, the Member States which have established the presence of enzootic leucosis among cattle in their territories shall draw up plans for the eradication of this disease. The plans must specify the measures for combating this disease. The tests or methods used to declare a herd free of leucosis shall be those laid down in Commission Decision 73/30/EEC of 23 January 1973 authorizing the Federal Republic of Germany to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (1), as last amended by Decision 75/64/EEC (2), or any other tests or methods recognized by the procedure laid down in Article 11. Member States shall furnish the Commission, at the latter's request, with all information regarding the execution of the plans. CHAPTER 2 Common and financial provisions Article 5 In so far as they are intended to achieve the objectives defined in Article 39 (1) (a) of the Treaty, the measures (1)OJ No L 77, 26.3.1973, p. 40. (2)OJ No L 21, 28.1.1975, p. 20. provided for in Chapter 1 shall constitute common measures within the meaning of Article 6 (1) of Regulation (EEC) No 729/70. Article 6 1. The time for carrying out the common measures is three years. 2. The total contribution by the European Agricultural Guidance and Guarantee Fund, hereinafter called "the Fund" to the cost of the common measures is estimated at 130 million units of account, for the three years. Article 7 1. Expenditure by Member States in respect of measures taken under Articles 2, 3 and 4 shall be eligible for assistance from the Guidance Section of the Fund within the limits indicated in Article 6. 2. The Guidance Section of the Fund shall pay to Member States 60 units of account per cow and 30 units of account per bovine animal other than cows slaughtered under the measures mentioned in Chapter 1. 3. Detailed rules for applying this Article shall be adopted according to the procedure laid down in Article 13 of Regulation (EEC) No 729/70. 4. Measures taken by Member States shall not be eligible to benefit from financial contributions by the Community unless a favourable decision according to Article 9 has been given in respect of the provisions relating thereto. Article 8 1. Applications for payment shall relate to slaughterings carried out by Member States in the course of a calendar year and shall be submitted to the Commission before 1 July of the following year. 2. The granting of aid from the Fund shall be decided according to Article 7 (1) of Regulation (EEC) No 729/70. 3. Detailed rules for applying this Article shall be adopted according to the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 9 1. Member States shall forward to the Commission the plans provided for in Articles 2 and 3 and the information required under Articles 2 (3) (c) and (d), and 3 (3) (c) and (d) prior to their implementation, not later than three months after the entry into effect of this Directive, and annually thereafter. The plans provided for in Article 4 shall be forwarded annually to the Commission by Member States, and prior to their implementation in the case of Member States which have not yet drawn up plans. 2. The Commission shall examine the plans forwarded in accordance with paragraph 1 for the purpose of determining whether, in terms of conformity with this Directive and having regard to the objectives thereof, the conditions for financial contribution by the Community are met. Within two months following the receipt of any plan, the Commission shall submit a draft Decision to the Standing Veterinary Committee. The Committee shall issue its opinion in accordance with the procedure laid down in Article 11, within a time limit set by the chairman. The Fund Committee shall be consulted on the financial aspects. Article 10 The Commission shall make regular on-the-spot checks to verify from a veterinary viewpoint whether the plans are being applied. Member States shall take the necessary steps to facilitate these checks and shall in particular ensure that the experts are supplied at their request with all information and documentation needed for assessing the execution of the plans. The provisions for implementing this Article, especially as regards the frequency and method of carrying out the checks referred to in the first subparagraph, the rules governing the appointment of official veterinarians and the procedure which they must follow when drawing up their report, shall be laid down according to the procedure set out in Article 11. Article 11 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee, hereinafter called "the Committee". 2. Within the Committee the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The Commission representative shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the chairman, having regard to the urgency of the questions under examination. An opinion shall not be delivered unless it receives a minimum of 41 votes in its favour. 4. The Commission shall adopt the measures and shall apply them immediately, where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit a proposal to the Council on the measures to be adopted. The Council shall adopt the measures by a qualified majority. If the Council has not adopted any measures within three months of the date on which the proposal was referred to it, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided against these measures by a simple majority. Article 12 Article 11 shall apply until 21 June 1981. Article 13 The Council, acting on a proposal from the Commission and before 1 August 1977, shall adopt the provisions concerning the criteria which the national eradication plans, referred to in Articles 2, 3 and 4, must satisfy in order to qualify for a financial contribution by the Community. Article 14 The Member States shall put into effect the laws, regulations and administrative provisions necessary for compliance with this Directive, on the date laid down for the entry into force of the provisions referred to in Article 13. Article 15 This Directive is addressed to the Member States. Done at Brussels, 17 May 1977. For the Council The President J. SILKIN